Citation Nr: 1413335	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963, and from August 1966 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  In light of the Veteran's testimony regarding his intent to appeal for higher disability ratings, the issue certified to the Board by the RO was recharacterized as a claim for increased disability ratings for PTSD.

In October 2011, the Board remanded the claim for additional development.  During the pendency of this appeal, by a rating decision in July 2012, the Veteran's disability rating for PTSD was increased to 50 percent, effective November 28, 2006, the date the claim for service connection for PTSD was received.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

The Veteran's PTSD does not result in by social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in February 2007 and June 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the July 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records and available private and VA treatment records have been obtained.  In correspondence in October 2011, the RO provided the Veteran with necessary authorization forms to obtain and associate with the claims file private medical records.  The Veteran did not respond to RO's request.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, he has not indicated there are any additional records that VA should seek to obtain on his behalf.  

In addition, the Veteran has been provided with appropriate VA examinations in connection with the claim which sufficiently describe the manifestations of the Veteran's PTSD disability for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The last VA examination conducted in connection with the Veteran's claim for an increased evaluation for his service-connected PTSD was in July 2008.  The Veteran has not asserted and the evidence does not demonstrate, that PTSD symptomatology has worsened or undergone a material change since that examination.  Accordingly, the Board finds that a new examination is not warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

Actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's disability is rated under Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  

Often, treatment records and examination reports contain a Global Assessment of Functioning score.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

At the June 2007 VA examination, the Veteran reported nightmares and flashbacks related to his experiences in during the Vietnam War, sleep problems,  depression, social isolation, avoidance of stimuli, irritability, lack of energy, hypervigilance, and anxiety.  He endorsed occasional suicidal ideation, such as when he separated from his wife.  The Veteran denied intrusive thoughts, delusions, panic attacks, hallucinations, or homicidal ideation.   He also denied any prior mental health treatment.  The Veteran, who had a Bachelor's degree in accounting, worked in the post-service period on helicopters for approximately five years, followed by employment with the same employer for 25 years, and then some self-employment.  He married in 1968, separated from his spouse 1989, and divorced in 2004.  He had one child.  The Veteran lived alone.  He reported having a few close friends with whom he met on a monthly basis.  The Veteran related feeling connected to people whom he had known for a while.  

On examination, the Veteran was described as appropriately groomed and dressed.  His behavior was also appropriate.  He was alert and oriented to place, time and person.  Memory was intact.  There was no evidence of obsessive or ritualistic behaviors.  Speech was clear and understandable.  The Veteran's affect was congruent.  Thought process was coherent, logical and goal directed.  The examiner determined that the Veteran's overall functioning was moderately impaired in social areas of his life and more mildly affected occupationally.  A GAF score of 52 was assigned.  

In a July 2008 statement, the Veteran reported that he had retired from his previous employment because he felt that his psychiatric symptomatology interfered with his ability to perform his job.  

At the July 2008 VA PTSD examination, the Veteran reported nightmares, intrusive thoughts about Vietnam, problems sleeping, irritability, hallucinations, anger, exaggerated startle response, anxiety attacks, hyper arousal, avoidance of stimuli, intrusive memories, anxiety, and avoidance of crowds.  He described himself as a tough but fair supervisor in a work environment.  He stated that he had little tolerance of other people's poor performance.  The Veteran reported that in 1999, while at work, he lost control and threw a plate at a window.  This was a one-time incident.  At that point he felt he needed to retire, which he did in 2000.  Following his retirement, he spent his time playing golf with friends or by himself.  The Veteran stated that after his divorce he was romantically involved in a couple of times but was unable to sustain a stable relationship once he feared it was going on for too long.  He remained friends with his former spouse, and attributed his separation and divorce to his behavior.  Reportedly, his son chose to live with him following the divorce.  

On examination, the Veteran was described as exhibiting good personal hygiene.  His behavior was appropriate.   He had good eye contact.  There was no impairment of thought process or communication.  He was oriented to time, place and person.  Memory was grossly intact.  The Veteran denied obsessive or ritualistic behavior.  Speech was normal, relevant and logical.   The examiner diagnosed PTSD, assigned a GAF score of 45, and opined that the Veteran's psychiatric symptomatology resulted in poor relationships.  It was noted that while the Veteran presented a lifestyle characteristic of people with severe psychiatric symptoms, he had high defense mechanisms which allowed him to control his symptoms and mitigated the impact of the symptoms in other aspects of the Veteran's life, to include at school and work.  

VA clinical treatment notes in October 2008 reflect that the Veteran had a relationship with his sister and helped her out financially.  He related attending a former co-worker's retirement party and recalled his own retirement party, both which he enjoyed.  In December 2008, he reported visiting his friend who had dementia.  He continued to be active outside the home on a daily basis in an attempt to connect with friends.  He was playing golf four or five times a week, weather permitting.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 70 percent rating have been met.  It is the overall level of social and occupational functioning impairment, rather than the presence of the symptoms listed in the rating criteria, that is the most important consideration.  The Board finds that the Veteran's overall social and occupational functioning clinical picture more closely approximates that of the criteria for the currently assigned 50 percent rating.

As for the effect of the Veteran's symptoms on work or family relations, the Veteran claims that after 25 years working for the same employer, he decided to retire because he was having difficulties at work due to his psychiatric symptoms.  Regardless of the circumstances surrounding his decision to stop working, the evidence shows that the Veteran was successfully employed full time for the same employer for 25 years until his retirement.  As noted above, the Veteran was able to successfully finish a Bachelor's degree in accounting.  In sum, the evidence does not establish that he would be unable to form and maintain relationships in a work environment if he were to return to full-time employment.

Socially, while the Veteran reported problems with interpersonal relationships, the evidence shows that the Veteran, who is divorced, was married for approximately 20 years until he separated from his wife in 1989.  The Veteran attributed his separation and divorce in 2004 to his behavior.   While the Veteran apparently lives alone at present, following his divorce his son chose to live with him.  Reportedly, he remained friends with his former spouse.  He has described problems maintaining romantic relationships which he attributed to his inability to stay in a relationship for a long period of time.  The Veteran also had a relationship with his sister whom he had helped financially.  The Veteran indicated that he had close friends with whom he met on a monthly basis, and visited a friend at a medical facility.  He played golf several times a week alone and with friends, and partook in social activities, such as a former coworker's retirement party.  This evidence tends to suggest difficulty, rather than inability, in forming and maintaining social relationships.

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the evidence discussed above does not reflect more than a moderate disability picture.  Aside from isolated angry outbursts, and occasional depressed moods, his behavior was appropriate, insight and judgment were intact, and there was no objective evidence of psychosis, behavioral abnormalities, delusions, hallucinations, or obsessive or ritualistic behaviors.  

Based on the evidence of record, the Board finds that the symptoms manifested did not result in occupational and social impairment that more nearly approximates or equated to the criteria for a 70 percent rating.  There are no noted instances of such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Therefore, the Board does not consider the criteria for a 70 percent evaluation to be met.  

The Board has considered the entire period since the Veteran filed his claim to determine if staged ratings are warranted.  The Board finds that the evidence does not support assignment of a higher rating during any portion of the appeal.  Hart, supra.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial rating greater than 50 percent disabling is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b) (1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating is inadequate.  Here, the rating criteria describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence of record.  The General Rating Formula for Mental Disorders specifically focuses on symptoms inherent in social and occupational impairment.  38 C.F.R. § 4.130.  The symptoms described by the Veteran fall within the scope of these rating criteria.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder is denied.



____________________________________________
J. MACIEROWSKI KIRBY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


